MORROW, P. J.
The offense is murder. The verdict assessed against the appellant a penalty of confinement in the penitentiary for a period of 99 years. The judgment should have been written to read, “not less than 2 nor more than 99 years” confinement in the penitentiary. It will be so amended.
There is no statement of facts, and no complaints of the rulings of the trial court are found in the record. The appellant has indicated that he does not desire to further prosecute his appeal.
The judgment is reformed and affirmed, and the mandate ordered to be issued immediately.